Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 01/15/21 is acknowledged and papers submitted have been placed in the records.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajita (US 2005/0093169) in view of Park (US 2007/0257353) and/or Van Gemert et al. (US 2019/0011496).


a configuration of three guard rings GR as disclosed in [0067]; see also [0037]) and a second conductive line (the second conducting line is line 16 of the rightmost ring GR or ring GR closest to region Rb in the three rings configuration mentioned above) disposed to be spaced apart from each other; a conductive diffusible material pattern (the conductive diffusible material pattern is line 16 of the middle ring GR in the three rings configuration mentioned above; note that the term “diffusible” does not provide any structural distinction over line 6 of the middle ring GR) disposed to be spaced apart from the first and second conductive lines (the three rings are necessarily spaced apart from each other in view of fig. 6 and [0067]); and a diffusion barrier layer (layer 14 or layers 14&24 surrounding at least in part layer 16 of the middle ring GR mentioned above; see [0036], [0042]) encapsulating the conductive diffusible material pattern. But Kajita does not appear to explicitly disclose a crack monitor, wherein the crack monitor detects a current value between the first conductive line and the second conductive line.

However, Park discloses a crack monitor 20&22&24&MRS to detect defects in a guard ring structure 16 (16 is a crack sensor; see at least [0039]-[0062], noting from 

As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the crack monitor system to further comprise a crack monitor as in Park or Van Gemert et al. in order to detect defects in the crack sensor.

The Examiner notes that a recitation of the intended use (or functional limitation) of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “wherein the crack monitor detects a current value between the first conductive line and the second conductive line” does not distinguish the present invention over the prior art of Kajita in view of Park or Van Gemert et al. who teach the structure as claimed. Nonetheless, it is the Examiner position that the crack monitors of Park and Van Gemert et al. are capable of detecting an electrical short (which is a defect) in the crack sensor of Kajita since those crack monitors rely on measuring electrical signal feedback which would necessarily be affected by an electrical short-circuit between rings of the crack sensor. 


    PNG
    media_image1.png
    974
    1680
    media_image1.png
    Greyscale

b.	Re claim 2, the conductive diffusible material pattern is disposed between the first and second conductive lines (explicit in view of claim 1 rejection above).

c.	Re claim 3, first and second conductive lines and the conductive diffusible material pattern extend to substantially surround the central region of the semiconductor die ([0071]).

d.	Re claim 4, the first and second conductive lines are electrically isolated from each other (explicit on fig. 6).

e.	Re claim 5, the conductive diffusible material pattern is electrically isolated from the first and second conductive lines (the rings are electrically isolated on fig. 6 and it is implicit that they will be electrically isolated for a three ring configuration).

f.	Re claim 6, Kajita discloses all the limitations of claim 1 as stated above except explicitly that each of the first and second conductive lines includes an aluminum material. However, aluminum is a conventionally known alternative material to copper for forming wirings of guard rings in the art, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have used aluminum to form the first and second conductive lines as a non-inventive step of using a known material for its known purpose with a reasonable expectation of success (see MPEP 2144.07).

g.	Re claim 7, Kajita discloses all the limitations of claim 1 as stated above except explicitly that each of the first and second conductive lines includes a tungsten material. However, tungsten is a conventionally known alternative material to copper for forming wirings of guard rings in the art, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have used tungsten to form the first and second conductive lines as a non-inventive step of using a known material for its known purpose with a reasonable expectation of success (see MPEP 2144.07).

h.	Re claim 8, the conductive diffusible material pattern includes a copper material ([0037]).

i.	Re claim 12, Kajita discloses all the limitation of claim 1 as stated above except explicitly for a crack monitor “configured to apply a first test input signal to the first 

j.	Re claims 13 and 14, the limitations recited therein are merely directed to what is happening when a crack detection test is being performed and therefore fall under the intended use doctrine stated in claim 1 rejection above.  

Response to Arguments
Applicant's arguments filed 01/15/21 have been fully considered but they are not persuasive. The Examiner has explained in claim rejection above why the intended use doctrine or functional limitation doctrine still apply to the new limitation “wherein the crack monitor detects a current value between the first conductive line and the second conductive line”, and further explained why the crack monitor of Van Gemert is capable of performing the quote limitation. There appears to be no evidence to the contrary. See also MPEP 2112.01 (I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899